Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  
	Claim 20, Lns. 2-3 include the limitation, “and a second class which indicates which indicates…”. It appears the second “which indicates” is redundant and unnecessary, and should be deleted.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 9-12 recite, “wherein each of the multiple workflows is assigned to a value or a range of values of a measured parameter indicative of a presence and/or concentration of the analyte…”. However, it is unclear how this is different from the “determined parameters” which are found by “determining a parameter indicative of a presence and/or concentration of the analyte in the confirmation aliquot and in the control aliquot” recited later in Claim 1. Further, if the workflows are for determining a presence and/or concentration of an analyte in a sample, how can the workflows be assigned to a value/range of values of a measured parameter indicative of a presence and/or concentration of the analyte? It would appear in this case that the presence and/or concentration has already been determined. Based on the instant Specification, specifically Figures 3-4, as well as instant Claim 10, it appears that the measured parameters occur during an initial test on the biological sample to determine a presence of the analyte, while the determined parameters occur during a confirmation test of the analyte in the biological sample. If this is what Applicant desires, the Examiner suggests amending Claim 1 to clarify the distinction between the measured parameters and the desired parameters.
Claim 21 contains similar issues regarding the use of the term “measured parameter” and “determined parameters”, and is similarly rejected.
Claim 1, Lns. 22-23 recite, “a plurality of classes regarding the presence of the analyte”. The addition of the word “classes” extends the scope of the claims so as to render them indefinite since it is unclear what “classes” is intended to convey. The addition of the word “classes” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Further, claim 1 previously recites that the determined parameters are related to the presence and/or concentration of the analyte. Therefore, it appears that the above limitation should be drawn to the presence and/or concentration of the analyte. Claim 7 recites that “the plurality of classes include at least a first class for situations when the measured parameter ranges below a predefined first threshold and a second class for situations when the measured parameter ranges above a predefined second threshold”. It appears that bringing these limitations into claim 1 would remove any lack of clarity regarding the meaning of the term “classes”.
Claims 6 and 21 contain similar issues relating to the use of the term “classes”, and are similarly rejected. 
Claim 1, Lns. 24-25 recite, “a neutralization agent to reduce an effect of an agent to determine the presence of the analyte”. However, claim 1 previously recites that “one or more agents” are added to the aliquots. Therefore, it is unclear which agent is specifically being referred to here. For purposes of compact prosecution, the above limitation has been examined as, “a neutralization agent to reduce an effect of the one or more agents to determine the presence of the analyte.”

Claim 21 contains similar issues regarding the use of the term “a neutralization agent to reduce an effect of an agent to determine the presence of the analyte”, and is similarly rejected.
Claim 1, Lns. 25-27 recite, “wherein the control aliquot includes a substance which does not substantially change the characteristics of the second sample aliquot”. However, it is unclear how a substance cannot substantially change any characteristics of an aliquot that it is put into, whether that be volume, chemical composition, mass, or another characteristic. For purposes of compact prosecution, the above limitation has been examined as the control aliquot including a substance that does not affect the signal produced by the second sample aliquot.
Claim 21 contains similar issues regarding the use of the term “wherein the control aliquot includes a substance which does not substantially change the characteristics of the second sample aliquot”, and is similarly rejected.
Regarding the use of the term “dilution” in claim 1, the Applicant defines “dilution” in Pg. 12, Lns. 21-25 of the instant Specification to mean “any pretreatment procedure”. However, this definition of the word “dilution” is so broad as to be vague and unclear as to the scope of 
Claims 15 and 21 contain similar issues regarding the use of the word “dilution”, and are similarly rejected.
Claims 2-5. 7-14, 16-20, and 22 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 22 is directed to a computer-readable medium, which includes both transitory and non-transitory computer-readable media. Transitory computer-readable media are non-statutory subject matter. In order to overcome this rejection, the Examiner suggests amending claim 22 to recite in part, “A non-transitory computer-readable medium storing instructions thereon…”.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Kao et al. (US Pub. No. 2010/0113285; hereinafter Kao; already on the IDS received 8/27/2019), Yahalom et al. (US Pub. No. 2012/0202226; hereinafter Yahalom; already on the IDS received 8/27/2019), Schmidt et al. (WO Pub. No. 93/20443; hereinafter Schmidt) and Donovan et al. (US Pat. No. 5,308,775; hereinafter Donovan) teach an apparatus similar to that claimed. However, Kao, Yahalom, Schmidt, and Donovan do not teach, either alone or in combination with the art, a controller configured to: receive a selection of one of multiple workflows for determining a presence and/or concentration of an analyte in a biological sample; prompt the automated analyzer system to automatically carry out the selected workflow using the sample processing system; and output a result classifying the biological sample; and wherein each of the multiple workflows is assigned to a value or a range of values of a measured parameter indicative of a presence and/or concentration of the analyte and defines a plurality of steps to be carried out by the automated analyzer system, the plurality of steps including: preparing at least a first and a second sample aliquot from a biological sample with particular levels of dilution, the first sample aliquot being a confirmation aliquot and the second sample aliquot being a control aliquot; adding predefined quantities of one or more agents to specifically determine the presence of said analyte to the confirmation aliquot and the control aliquot; determining a parameter indicative of a presence and/or concentration of the analyte in the confirmation aliquot and in the control aliquot; determining a relationship of the determined parameters of the analyte in the confirmation aliquot and in the control aliquot; and based on the determined relationship, classifying the biological sample in one of a plurality of classes regarding the presence of the analyte, wherein the confirmation aliquot includes a neutralization agent to reduce an effect of an agent to determine the presence of the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/J.M./             Examiner, Art Unit 1798         

/JILL A WARDEN/             Supervisory Patent Examiner, Art Unit 1798